190 S.W.3d 570 (2006)
Cathryne REID, Appellant,
v.
SECURITY ARMORED CAR SERVICES, INC., Respondent.
No. ED 87061.
Missouri Court of Appeals, Eastern District, Division Two.
May 2, 2006.
Clement E. Burns, Jr., St. Louis, MO, for appellant.
Michael C. Margherio, St. Louis, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Cathryne Reid (hereinafter, "Employee") appeals from the decision of the Labor and Industrial Relations Commission (hereinafter, "the Commission") denying her workers' compensation benefits because her knee injuries were determined not to be work-related. Employee raises two issues on appeal. First, Employee claims the Commission erred in denying compensation because the record contained competent and substantial evidence that her injuries were work-related. Second, Employee alleges the Commission erred in adopting the administrative law judge's (hereinafter, "ALJ") award because the ALJ improperly substituted his personal opinion with respect to medical causation for the uncontradicted testimony of Employee's expert.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. The Commission's decision is supported by competent and substantial evidence on the record. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the Commission's decision pursuant to Rule 84.16(b).